      Case 1-20-40287-cec             Doc 29       Filed 03/12/20         Entered 03/13/20 09:15:42




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK (BROOKLYN)
----------------------------------------------------------------------X
                                                                              Case No.: 1-20-40287-cec
In Re:
                                                                              In Proceeding for
RONA WYNNE HAVENS                                                             Chapter 13
                                            Debtor

----------------------------------------------------------------------X
   ORDER GRANTING DEBTOR’S MOTION TO VOID THE PROPOSED ORDER &
        FINDING OF FOR (CEC) WILLFUL VIOLATION OF AUTOMATIC STAY
         WHEREAS the Debtor RONA WYNNE HAVENS (“Debtor”) filed the above-captioned

action under Chapter 13 of the Bankruptcy Code on January 16, 2020; and

         WHEREAS, at the time of the filing of the instant bankruptcy case, a related state court

foreclosure action in Queens County Supreme Court under index number 710086/2015 titled

Green Tree Servicing LLC v. Jeremy L. Havens, Rona Havens, et al (“Foreclosure Action”) was

ongoing; and

         WHEREAS, on January 21, 2020, five days after the automatic stay under §362 went

into effect, Berkman, Henoch, Peterson, Peddy, & Fenchel, P.C. (“Berkman”) filed a Notice of

Settlement and Proposed Order (“Proposed Order”) in the Foreclosure Action; and

         WHEREAS on January 24, 2020, Debtor’s counsel sent a good faith email to Berkman,

advising them that the filing of the Proposed Order was in violation of the automatic stay, and

that it should be withdrawn immediately. Berkman declined to withdraw the Proposed Order;

and

         WHEREAS on February 3, 2020, Debtor filed the instant motion pursuant to (CEC) for

entry of an order pursuant to 11 U.S.C. § 362(h)&(b) and/or 11 U.S.C. §362(a)(1) for a finding

of a violation of the automatic stay by Berkman; and
      Case 1-20-40287-cec         Doc 29        Filed 03/12/20   Entered 03/13/20 09:15:42




         WHEREAS the matter having been fully briefed and argued before the Court on

February 20, 2020, with Berkman having interposed opposition thereto, with good cause shown

by the Debtor; it is hereby

         ORDERED, that the Debtor’s motion is granted as provided herein (CEC); and for

reasons discussed on the record it is further

         ORDERED the Proposed Order filed in the Foreclosure Action by Berkman on January

21, 2020 is a willful violation of the automatic stay under 11 U.S.C. § 362; and it is further

         ORDERED that Berkman, pursuant to 11 U.S.C. § 362(k), is directed to pay Debtor’s

attorney’s fees and costs for bringing the instant motion in the amount of $1,898.00, pursuant to

the annexed invoice. Berkman shall make payment to Debtor’s counsel within 30 days of this

order.




                                                                 ____________________________
 Dated: Brooklyn, New York                                               Carla E. Craig
        March 12, 2020                                           United States Bankruptcy Judge
